Grant, J.
Bill for divorce. In this case we are convinced that the complainant has made out her case, and that the defense has failed to show adultery on her part, or to sustain the acts charged. An extended opinion has been prepared, in which the testimony has been discussed in extenso; but, as the case turns solely upon a question of fact, we think no good purpose would be served by printing in the Reports an opinion of 20 or 30 pages, which could not serve as a precedent in any future case.
Decree is reversed, with costs to complainant.
The other Justices concurred.